UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported): June 28, 2011 INX Inc. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 1-31949 (Commission File Number) 76-0515249 (IRS Employer Identification No.) 1955 Lakeway Drive Lewisville, Texas 75057 (Address of Registrant’s principal executive offices) (469) 549-3800 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14-d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.14d-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 28, 2011, James H. Longterminated the Incentive Agreement – Restricted Stock Unit Award pursuant to which 80,000 restricted stock units were granted to Mr. Long and surrendered his contingent right to obtain the restricted stock units and the shares of common stock underlying the restricted stock units. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 28, 2011 INX Inc. /s/ James H. Long James H. Long Executive Chairman
